INDICTMENT for larceny. Plea, not guilty. Verdict and judgment for the state. It appeared by the transcript that the cause had been tried by only eleven jurors. The Court held the trial to be a nullity, set aside the judgment and verdict, and remanded the cause for another trial (1).

(1) When the judgment, by virtue of which the defendant is in the state prison, is reversed, the Supreme Court must immediately cause the Governor to be informed of the reversal, &c. For the duties of the Supreme Court and of the Governor in such cases, see R. S. 1843, pp. 639, 640.